F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JUN 15 1998
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 97-8098
 v.
                                                  (D.C. No. 97-CV-104-B)
                                                         (D. Wyo.)
 JOE CONTRERAS,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before BALDOCK, EBEL and MURPHY, Circuit Judges.


      In 1994, Joe Contreras (“Contreras”) pled guilty to federal drug charges

and was sentenced to 120 months’ imprisonment. (ROA 1). On April 28, 1997,

Contreras filed a Motion to Vacate, Set Aside, or Correct Sentence under 28

U.S.C. § 2255 on the grounds that his guilty plea was unknowing and involuntary

as a result of the government’s breach of the plea agreement. (ROA 1 & 7).



      *
         After examining the briefs and appellate record, this panel has
determined unanimously to grant the parties’ request for a decision on the briefs
without oral argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The
case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
Contreras contended that the plea agreement provided that his federal sentence

would run concurrently with any state sentence he might receive in connection

with the conduct at issue in the federal proceedings. (ROA 1 & 7). Contreras

argued that the government violated the plea agreement because Federal Bureau

of Prison authorities failed to credit his sentence for over two and one-half years

of time served from the date of his arrest under both state and federal custody.

(ROA 1 & 7). As a result, he claimed that his sentence had been extended

improperly by 30 months to 150 months’ imprisonment.

      The district court concluded that Contreras’ claim that the government

breached the plea agreement by failing to give him credit for time served could

not be heard until after he exhausted his administrative remedies, i.e. the Bureau

of Prisons’ final determination of its position with regard to his sentence. (ROA

6). Consequently, the district court found that it lacked jurisdiction to consider

Contreras’ claim and denied his motion. (ROA 6). Contreras filed a Motion for

Reconsideration arguing that because he was challenging the voluntariness of his

plea agreement and not his sentence, he need not exhaust administrative remedies.

(ROA 7). In the alternative, advising the court that he was in the process of

exhausting his administrative remedies and was only awaiting a final decision

from the Bureau of Prisons, Contreras asked the district court to vacate its order

dismissing his § 2255 motion and to stay the proceedings until after the


                                         -2-
administrative process had run its course. (ROA 7). Contreras noted that he

brought his § 2255 motion before he had completed the administrative process

only because of the one-year limitation on claims filed under the Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”). In addition, because his

§ 2255 motion was filed after the effective date of AEDPA, dismissal of his claim

outright without staying the proceedings would prevent him from filing a second

§ 2255 motion. See 28 U.S.C.A. § 2255 (West Supp. 1997) (disallowing

successive motions except in limited circumstances). The district court denied

Contreras’ motion to reconsider on July 24, 1997. (ROA 10). Contreras now

appeals. 1

       On August 25, 1997, the Bureau of Prisons issued a final decision in

Contreras’ administrative appeal of his sentence denying his claim for a sentence

reduction. (Appellant Brief, Exhibit C). As a result, Contreras has exhausted his

administrative remedies. Given Contreras’ good faith efforts to comply with

AEDPA and exhaust his administrative remedies, the district court should have

stayed the proceedings in this case until after the administrative process had come

to an end. Thus, we find that the district court erred by denying Contreras’



       1
         Although the notice of appeal was not filed with the district court until
more than 30 days after entry of the order of dismissal, Contreras delivered the
notice of appeal to prison officials before the 30-day deadline as provided by Fed.
R. App. P. 4(c).

                                        -3-
motion to reconsider. As a result, we need not address the question of whether

Contreras had to exhaust administrative remedies before bringing his § 2255

motion. We also grant Contreras’ motion to proceed In Forma Pauperis.

      REVERSED and REMANDED for further proceedings.

      The mandate shall issue forthwith.

                                      ENTERED FOR THE COURT



                                      David M. Ebel
                                      Circuit Judge




                                       -4-